DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status 
Preliminary Amendment
Claims 1, 5, 7-11, 13, 15, 17-19 have been amended. Claims 2-4, 6, 12, 14, 16, and 20 have been canceled. Claims 21-28 have been added. 

Claims 1, 5, 7-11, 13, 15, 17-19, 21-28 have been examined.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-11, 13, 15, 17-19, 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claim(s) 1, 5, 7-11, 13, 21-27 recite(s) a method for digitally coordinating a quality control and improvement specific to an evidence-based organization over a coordinated computer network, which is a statutory category (i.e. process). Claim(s) 15, 17-19, 28 recite(s) a system for implementing a quality control and improvement program in an evidence-based organization which is a statutory category (i.e. machine). Accordingly, claims 1,15 fall within the four statutory categories. 
2019- Step 2A - Prong One: 


The limitation of Independent claims 1, 15 recite at least one abstract idea. Specifically, the claims recite the steps of 
transmitting assessment surveys and reports to stakeholders of evidence-based organizatio ; receiving raw data from the assessment surveys; interpreting the raw data into an overall score indicative of success related to stated goals or proposed outcomes of the evidence-based organization, determining a score range with the overall score, performance level of the evidence-based  organization based on  the continuing a current annual plan 
These above  limitations (i.e. observation, evaluation of the assessment surveys, judgment and opinion of the results of survey by evaluating the overall scores to indication the action plan)., constitute c) mental processes because determining score range, performance level can be performed practically by the healthcare professionals to view, identify, evaluate the medical action item and manually generate the data input functionality for the identified action item. Accordingly the claims describe the abstract idea of c) mental processes. .
. These steps expand the abstract idea of c) mental processes. 
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application. 
The additional limitations in claims 1, 15 do not integrated the above abstract idea into a a practical application because there is no application or use of the abstract idea in any meaningful way.  In particular, the claims recite the additional elements, (i.e. person computer, handheld devices, network PC, minicomputer, microprocessor, memory, etc…). Spec.; [Paras 0033-0039] which are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions. Further, the specification does not describes any specialized components of the computing environment, but only 
2019 PEG: Step 2B: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components, Spec.; Paras 00123-00127).  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1, 15 have been held as patent ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5, 7-11, 13, 15, 17-19, 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US. 20090292558 hereinafter Kramer) in view of Stephen Young et al. (US. 20030018487 hereinafter Young). 

With respect to claim 1, Kramer teaches a method for digitally coordinating implementing a quality control and improvement program specific to an evidence-based organization over a coordinated computer network, the method comprising 
transmitting, by a processor over the coordinated computer network. assessment surveys and/or reports to one or more computing devices associated with the coordinated computer network, wherein the one or more computing devices are associated with stakeholders of the evidence-based organization, wherein the stakeholders comprise at least a healthcare professional (‘558; Abstract: The assessment questions may be based on a base assessment model having questions relating to a number of resident care areas; Para 0007: generating information for determining resource allocation in a nursing home facility is provided (i.e. evidence-based organization). Assessment questions are provided to an assessor via a computer interface, the set of assessment questions being based on the Quality Indicator Survey. The Quality Indicator Survey comprises questions addressing a number of resident care areas relating to choices, dignity, abuse, health, personal property, and quality; and the set of assessment questions relates to at least a portion of the resident care areas comprised in the Quality Indicator Survey; Para 0066: The assessor clients 532 may include any type of device or system operable to interface with the network 530 and the network portal interface ) 
receiving, by the processor, raw data from the assessment surveys, wherein the raw data is associated with success metrics of the evidence-based organization or the stakeholders (‘558; Para 0030: The assessment results may include answers to assessment questions, typically in some raw format. For example, a question may seek a yes or no answer by providing a selectable radio button on a graphical user interface (“GUI”). When the “NO” radio button is selected, the GUI may set a flag to “0,” and when the “YES” radio button is selected, the GUI may set a flag to “1.” which is construed as metrics The assessment results may simply include a “0” or “1” for that question. In some embodiments, the assessment results are stored in a flat data structure (e.g., in a flat file database), while in other embodiments, the assessment results are stored in a relational data structure (e.g., in a relational database with various dimensional attributes). 
Kramer does not, but Young teaches 
interpreting, by the processor, the raw data into an overall score, wherein the overall score is indicative of success related to stated goals or proposed outcomes of the evidence- based organization (‘487; Para 0679: The reviewer first decides which scoring range (10%-20%, 20%-30%, etc.) best fits the response to each criterion along two dimensions, approach/deployment and results. Overall “best fit” does not require total agreement with each of the statements for that scoring range; Para 0684: The reviewer next transfers the percent score for approach/deployment and results to the appropriate Scoring Worksheet, and calculates the overall score for that criterion):
determining, by the processor, a score range associated with the overall score based on the overall score fitting within one of one or more stored score ranges, the one or more stored score ranges associated with one or more performance level values (‘489; Para 0679: The reviewer first decides which scoring range (10%-20%, 20%-30%, etc.) best fits the response to each criterion along two dimensions, approach/deployment and results. Overall “best fit” does not require total agreement with each of the statements for that scoring range.)
determining, by the processor, a performance level of the evidence-based organization or the stakeholders based on the associated score range, wherein the performance level indicates an action plan (487; Para 0682: A results score of 50% represents a clear indication of improvement trends and/or good levels of performance in the principal results areas covered in the criterion. Higher scores reflect better improvement rates and/or levels of performance, and better comparative performance as well as broader coverage and integration with organizational requirements), wherein the action plan is at least one of:
continuing a current annual plan (‘487; Para 0225: the linkage between results measures and the performance requirements of the organization's critical action plans), 
improving the current annual plan (‘487; Para 0248 Reponses to results measures should address the following dimensions: [0248] Para [0249] Current performance levels on meaningful measurement scales; [0249] Para [0250] Trends to show result directions and rates of change; [0250] Para [0251] Breadth and importance of performance improvements; [0251] Para [0252] Where possible, comparisons to show how results compare with those of other, appropriately selected organizations (e.g., internal comparisons), or
assessing whether to close the evidence-based organization (‘487; Paras 0681-0682: A results score of 50% represents a clear indication of improvement trends and/or good levels of performance in the principal results areas covered in the criterion. Higher scores reflect better improvement rates and/or levels of performance, and better comparative performance as well as broader coverage and integration with organizational requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate determining resource allocation in a resident care facility of Kramer with the technique of assessing level of social responsibility of an evidence based organization and the motivation is to provide the stakeholders performance. 
: and 
Kramer in view of Young teaches
storing, on a memory in communication with the processor, at least one of the raw data, the overall score, and the performance level (‘558; Para 0034: the comparison data is derived from the base assessment model, while in other embodiments, the comparison data is derived from another source of stored data. In one embodiment, the quality score calculation may depend on statutory information stored as part of the base assessment model; Para 0078). 
Claim 15 is rejected as the same reason with claim 1. 

With respect to claim 5, the combined art teaches the method of claim 1, Kramer discloses wherein said analyzing interpreting operation comprises
analyzing, by the processor, the raw data from the assessment surveys to determine a score for one or more responses in the respective assessment survey (‘558; Para 0008); and
sorting and weighting, by the processor, the one or more response scores to determine an overall score (‘558; Para 0031). 
Claim 19 is rejected as the same reason with claim 5. 

With respect to claim 7, the combined art teaches the method of claim 1, Kramer discloses wherein the evidence-based organization is a home visitation organization that helps low-income, first time mothers, pregnant mothers, infants, young children and home visitors (‘558; Abstract). 
Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the method of claim 1, Kramer discloses wherein the raw data is divided into categories comprising client interaction, program implementation and outcome achievement, wherein the categories are weighted and wherein the categories relate to goals of the evidence-based organization (‘558; Para 0032). 
Claim 18 is rejected as the same reason with claim 8. 


With respect to claim 9, the combined art teaches the method of claim 1, Kramer discloses wherein the action plan includes data related to at least one of: (i) characteristics of a community to be served by the evidence-based organization; (ii) budget and funding mechanisms; (iii) a timeline for implementation; and (iv) identification of challenges expected by the evidence-based organization in its implementation (‘558; Para 0031). 

With respect to claim 10, the combined art teaches the method of claim 1, further comprising:
evaluating, by the processor, a feasibility assessment, wherein the feasibility assessment comprises data related to at least one of: (i) identification of one or more needs of a community to be served by the evidence-based organization; (ii) evidence of a viable client referral network; and (iii) presence of community resources to support referrals made by the evidence-based organization; and
incorporating, by the processor, the feasibility assessment evaluation results into the action plan (‘558; Abstract: formulate a resource allocation determination).

With respect to claim 11, the combined art teaches the method of claim 5, Kramer discloses wherein the analyzing interpreting operation further comprises comparing, by the processor, the one or more response scores or the overall score to a benchmark or a target score (‘558; Paras 0007, 0025). 

With respect to claim 13, the combined art teaches the method of claim1, Kramer discloses wherein the performance level is high performing, performing, low performing or critically low performing (‘558; Para 0025).  

With respect to claim 21, the combined art teaches the method of claim 1, Kramer discloses wherein the interpreting operation comprises comparing, by the processor, the raw data to one or more benchmark values to determine the overall score, wherein the one or more benchmark values correspond to values for stated goals or outcomes of the evidence-based organization (‘558; Para 0034). 

With respect to claim 22, the combined art teaches the method of claim 1, Kramer discloses further comprising:
receiving, from a first user device, a reminder request to remind a user to complete an assessment survey of the assessment surveys; and transmitting, to a second user device associated with the user, a reminder notification to complete the assessment survey (‘558; Para 0007)

With respect to claim 23, the combined art teaches the method of claim 1, Young discloses further comprising monitoring, by the processor, a completion level of the assessment surveys and/or reports, wherein interpreting the raw data into the overall score accounts for the completion level of the assessment surveys and/or reports (‘487; Para 0679; Para 0684).  

With respect to claim 24, the combined art teaches the method of claim 1, Kramer discloses wherein the stakeholders comprise at least a first-time mother and a nurse (‘558; Para 0007). 

With respect to claim 25, the combined art teaches the method of claim 1, Young discloses wherein the overall score is indicative of success related to outcomes of at least one of federal home visitation initiative benchmarks and pre-natal and/or post-natal care of a fist time mother and/or child (‘487; Para 0679; Para 0684). 

With respect to claim 26, the combined art teaches the method of claim 8, Kramer discloses wherein the outcome achievement raw data is related to at least one of pregnancy outcomes, maternal outcomes, child health and development outcomes, and federal home visitation initiative benchmarks (‘558; Abstract). 

With respect to claim 27, the combined art teaches the method of claim 1, Kramer discloses wherein the healthcare professional is at least one of a nurse home visitor and a nurse supervisor (‘558; Para 0022). 

With respect to claim 28, the combined art teaches the method of claim 15, Kramer discloses wherein the sort and weight operation is based on characteristics specific to the evidence-based organization (‘558; Para 0031).  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686